56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Harold PAYNE, Plaintiff--Appellant,v.Rick JACKSON, Superintendent of Brown Creek CorrectionalCenter;  Franklin Freeman, Secretary ofCorrections;  James B. Hunt, Jr.,Governor, Defendants--Appellees.
No. 95-6298.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995

Harold Payne, Appellant Pro Se.  Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, NC, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint alleging that he was assaulted by a fellow inmate.  We have reviewed the record and the district court's opinion, and find no reversible error.  Because Appellant has not established that Appellees knew the assaulting inmate presented a specific, known risk of harm to Appellant, the Appellees are not liable under Sec. 1983.  Moore v. Winebrenner, 927 F.2d 1312 (4th Cir.), cert. denied, 502 U.S. 828 (1991).  Accordingly, we affirm the judgment for Appellees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED